— Appeal from a judgment of the Supreme Court (Plumadore, J.), entered January 17, 1992 in Franklin County, which denied petitioner’s application for a writ of habeas corpus, in a proceeding pursuant to CPLR article 70, without a hearing.
Petitioner contends that he was denied due process in his parole revocation hearing because certain testimony was not taken under oath. Petitioner’s failure to raise this objection at the revocation hearing served to waive that argument (see, Matter of Brown v Ristich, 36 NY2d 183, 189; Matter of Mishook v Mishook, 78 AD2d 570). Were we to consider the merits, we would find petitioner’s contention meritless. Executive Law § 259-i (3) (f) (vii) and 9 NYCRR 8005.19 require that all persons who give evidence must be sworn. A review of the transcript of the hearing reveals that the witnesses were sworn prior to giving any testimonial evidence.
Mikoll, J. P., Levine, Mercure, Mahoney and Casey, JJ., concur. Ordered that the judgment is affirmed, without costs.